 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDTesting Service CorporationandInternational UnionofOperating Engineers,Local 150,AFL-CIO,Petitioner.Case 13-RC-12339September22, 1971SUPPLEMENTAL DECISION ANDORDER DIRECTING A HEARINGBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 13, anelectionby secret ballot was conducted by saidRegional Director on May 6, 1971. At the conclusionof the election, the parties were furnished a tally ofballotswhich showed that of approximately 26eligible voters, 15 cast ballots, of which I was for, and10 against, the Petitioner. There were 4 challengedand no void ballots. The challenged ballots were notsufficient in number to affect the results of theelection. Thereafter, the Petitioner filed timely objec-tions to conduct affecting the results of the election.In accordance with National Labor RelationsBoard Rules and Regulations, the Regional Directorinvestigated the issues raised by the objections, andon June 30, 1971, issued his Report on Objections inwhich he recommended that Objection 1(c), (d), and(e) and Objection 2 be overruled, that Objection 1(a)be sustained and the election be set aside, and in thealternative that a hearing be held with respect toObjection 1(b). Thereafter, the Employer filed timelyexceptions to the Regional Director's recommenda-tions as to Objection 1(a) and (b).Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has considered the Regional Director'sReport, the Employer's exceptions thereto, and theentire record in this case and makes the followingfindings:Contrary to the Regional Director, we are of theopinion that the Employer's speech 2 days before theelection did not directly or indirectly threaten twoemployees with reprisals for assisting the Union at therepresentation hearing; nor can the Employer's singlereference to a strike if the employees voted for theUnion, in the context in which it was uttered, be takenas an attempt to instill in its employees a fear of theadverse effects of collective bargaining or imply that itwould be futile for employees to select a labororganization to represent them. As we see the latterremark, it was no more than an expression of concernover the Employer's competitive position if the Unionwere to demand wage increases of $3 to $4 an hour asit had indicated during its campaign. Accordingly, weoverrule Objection 1(a).Objection 1(b), however, concerns remarks alleged-lymade by a supervisor to four employees. TheRegional Director recommended that a hearing beheld to resolve certain credibility issues in the eventthe Board did not adopt his recommendation withrespect to Objection 1(a). Since at least one version ofthe alleged remarks might be found to have interferedwith the election and since a factual question has beenraised,we shall order that a hearing be held withrespect to Objection 1(b).ORDERIt is hereby ordered that a hearing be held before aduly designated Hearing Officer for the purpose ofreceiving evidence to resolve the issues raised withrespect to the Petitioner's Objection 1(b).IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of the credibili-ty of witnesses, findings of fact, and recommenda-tions to the Board as to the disposition of saidobjection.Within the time prescribed by the Board'sRules and Regulations, either party may file with theBoard in Washington, D.C., an original and sevencopies of exceptions thereto. Immediately upon thefiling of such exceptions, the party filing the sameshall serve a copy thereof on the other party and shallfilea copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendations of the Hearing Officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 13 for the purpose of conductingsuch hearing, and that the said Regional Director be,and he hereby is, authorized to issue notice thereof.MEMBER FANNING, dissenting:For the reasons set forth by the Regional Director inhis Report on Objections, I would sustain Objection1(a) and set aside the election.193 NLRB No. 49